Citation Nr: 1027139	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-35 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran served on active duty from June 1942 to October 1945.  
He died in March 2006, and the Appellant is the Veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in June 2006 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2008, the Board remanded the case for additional 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran died in March 2006, and the death certificate 
lists the immediate cause of death as aspiration pneumonia due to 
or as a consequence of severe dysphagia; there were no listed 
other significant conditions contributing to death.

2.  There is no competent evidence to show that the Veteran's 
death from aspiration pneumonia due to or as a consequence of 
severe dysphagia was due to any disability that was incurred in 
service from June 1942 to October 1945, or was otherwise related 
to service.



3.  The Veteran's service-connected disabilities at the time of 
his death were loss of use of both lower extremities with 
osteoarthritis of the lumbar spine and both knees, evaluated as 
100 percent disabling, bilateral hearing loss, evaluated as 80 
percent disabling, posttraumatic stress disorder, evaluated as 70 
percent disabling, osteoarthritis of both hands, evaluated as 20 
percent disabling, acromioclavicular arthrosis of the left 
shoulder, evaluated as 10 percent disabling, osteoarthritis of 
the right shoulder with acromioclavicular arthrosis, evaluated as 
10 percent disabling, osteoarthritis of the right wrist, 
evaluated as 10 percent disabling, osteoarthritis of the left 
wrist, evaluated as 10 percent disabling, osteoarthritis of the 
cervical spine, evaluated as 10 percent disabling, tinnitus, 
evaluated as 10 percent disabling, and anterior wedging of the 
thoracic spine, evaluated as noncompensable; and a 
service-connected disability is not shown to have caused or 
contributed materially in producing or hastening the Veteran's 
death.


CONCLUSION OF LAW

The Veteran's fatal aspiration pneumonia due to or as a 
consequence of severe dysphagia was not due to disease or injury 
that was incurred in or aggravated by service and a service-
connected disability or disabilities did not contribute to the 
cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, S. Ct. 1696 
(2009). 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for dependency and indemnity compensation, including a 
claim of service connection for the cause of the Veteran's death, 
notice under 38 U.S.C.A. § 5103(a) must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his death, (2) an explanation of the 
evidence and information required to substantiate the claim based 
on a previously service--connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  




The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO provided pre-adjudication VCAA notice by letter, dated in 
May 2006.  The appellant was notified of the type of evidence 
that was required to substantiate the claim for the cause of 
death.  She was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that she 
could submit other records not in the custody of a Federal 
agency, such as private medical records.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except for the 
effective date of the claim and the degree of disability 
assignable); and of Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
(an explanation of the evidence and information required to 
substantiate the claim based on a previously service-connected 
condition, and an explanation of the evidence and information 
required to substantiate the claim based on a condition not yet 
service connected, except for a statement of the conditions, if 
any, for which a veteran was service-connected at the time of his 
death).






To the extent that the VCAA notice did not include a statement of 
the conditions for which the Veteran was service-connected at the 
time of his death, the Appellant demonstrated actual knowledge of 
the Veteran's service-connected disabilities in statements in 
support of claim, dated in June 2006, in July 2006, and in 
October 2006.  Because the Appellant demonstrated actual 
knowledge of the Veteran's service-connected disabilities and 
specifically argued that the service-connected disabilities, 
particularly the posttraumatic stress disorder, loss of use of 
both lower extremities, and arthritis disabilities, were a 
contributory cause of the Veteran's death, the content error did 
not affect the essential fairness of the adjudication and the 
presumption of prejudicial error is rebutted.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (VCAA notice error that 
does not affect the essential fairness of the adjudication is not 
prejudicial.).

As for the notice of the effective date of the claim and for the 
degree of disability assignable, as the claim of service 
connection for the cause of the Veteran's death is denied, no 
effective date or disability rating can be assigned as a matter 
of law.  Accordingly, there can be no possibility of any 
prejudice to the appellant with respect to any defect in the VCAA 
notice required under Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service records, VA records, and private medical records to 
include terminal hospital records from South Austin Medical 
Center and records from Girling Health Care, and Bastrop Nursing 
Center.  



The RO sought to obtain private records dated in February 2006 
from Century Care of Austin, and documentation in the file in 
November 2008 indicates that such records were searched for and 
sent in conjunction with records from South Austin Medical 
Center.  The Appellant has furnished a copy of the Veteran's 
death certificate.  She has not identified any additionally 
available evidence for consideration in her appeal.

Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In May 2009, 
a VA physician reviewed the file and furnished an opinion 
relevant to the cause of death. 

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Appellant in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When any veteran dies from a service-connected disability, the 
Veteran's surviving spouse, children and parents are entitled to 
dependency and indemnity compensation.  38 U.S.C.A. § 1310.




A death will be considered to result from a service-connected 
disability when the evidence establishes that such disability, 
which is causally related to service, was either the principal or 
a contributory cause of the veteran's death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).

For a service-connected disability to constitute a principal 
cause of death, it must be shown to be the primary cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to constitute a contributory cause 
of death, it must be shown to have contributed substantially and 
materially to the veteran's death; combined to cause death; aided 
or lent assistance to the production of death; or resulted in 
debilitating effects and general impairment of health to an 
extent that would render the veteran materially less capable of 
resisting the effects of other disease or injury causing death, 
as opposed to merely sharing in the production of death.  38 
C.F.R. § 3.312 (c).

Although there are primary causes of death which by their very 
nature are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, even in such cases, 
consideration must be given to whether there may be a reasonable 
basis to hold that a service-connected condition was of such 
severity as to have a material influence in accelerating death, 
where the service-connected condition affected a vital organ and 
was of itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c).







II.  Facts 

The Veteran served on active duty from June 1942 to October 1945.  
He died at the age of 92 in March 2006, and the death certificate 
lists the immediate cause of death as aspiration pneumonia (of a 
day's duration) due to or as a consequence of severe dysphagia 
(of years' duration).  On the death certificate, for other 
significant conditions contributing to death, but not resulting 
in the underlying cause of death, there were no conditions 
listed.  No autopsy was performed.  The Veteran died the day 
after he was admitted to South Austin Hospital with severe 
respiratory distress.  The terminal hospital records are on file.

At the time of his death, service connection was in effect for:  
loss of use of both lower extremities with osteoarthritis of the 
lumbar spine and both knees, evaluated as 100 percent disabling, 
bilateral hearing loss, evaluated as 80 percent disabling, 
posttraumatic stress disorder, evaluated as 70 percent disabling, 
osteoarthritis of both hands, evaluated as 20 percent disabling, 
acromioclavicular arthrosis of the left shoulder, evaluated as 10 
percent disabling, osteoarthritis of the right shoulder with 
acromioclavicular arthrosis, evaluated as 10 percent disabling, 
osteoarthritis of the right wrist, evaluated as 10 percent 
disabling, osteoarthritis of the left wrist, evaluated as 10 
percent disabling, osteoarthritis of the cervical spine, 
evaluated as 10 percent disabling, tinnitus, evaluated as 10 
percent disabling, and anterior wedging of the thoracic spine, 
evaluated as noncompensable.  Also, the Veteran was in receipt of 
special monthly compensation and a total disability rating for 
compensation based on individual unemployability, both effective 
from October 1999.





The Appellant, who is the Veteran's surviving spouse, asserts 
that the Veteran's numerous service-connected mental and physical 
disabilities caused or contributed to his death.  She has 
asserted that the Veteran's immobility and mental impairment from 
service-connected disabilities resulted in an inability to 
participate effectively in his health care, which then led to a 
decline in his health with the consequential inability to fight 
off infection and an inability to react to medically significant 
situations such as normal regurgitation, in order to prevent 
aspiration of the fatal bacteria.  

The service treatment records do not show any complaint, 
diagnosis, or treatment for a respiratory condition or for a 
disability manifested by dysphagia.  His treatment was primarily 
for joint pains and a poly-arthritis.  Chest X-rays at the time 
of the enlistment and separation physical examinations were 
negative for any abnormal findings.  There was a reference to 
having had a sore throat for about five days in conjunction with 
a cold, prior to hospitalization for an arthritic condition.  

Post-service medical records of the Veteran show treatment for a 
variety of ailments, most notably arthritis, which was at times 
diagnosed as rheumatoid arthritis and also as osteoarthritis, 
many years after discharge from service in October 1945.  In 
September 1988 at the VA, he complained of a sore throat since 
earlier in that week.  The diagnosis was pharyngitis.  In the 
1990s, he was treated for heart-related ailments.  In May 1999, 
he was discharged from a private hospital with diagnoses that 
included exertional angina, carotid stenosis, hypertension, 
hyperlipidemia, renal insufficiency, mild anemia, and 
osteoarthritis.  Private records dated in the 1990s also report 
that the Veteran had hearing loss.  





In April 2002, a VA examiner indicated that the Veteran's hearing 
loss and tinnitus were consistent with combat noise exposure and 
likely were related to service.  In June 2004, a VA examiner 
diagnosed the Veteran with posttraumatic stress disorder 
secondary to combat exposure.  

Private records show that in May and June 2005 the Veteran 
received home health care after hospitalization for hypertension 
and dizziness.  In January 2006, the Veteran was admitted to a 
nursing home, unable to care for himself at home.  It was noted 
that he was deconditioned from a recent illness.  The diagnoses 
included pneumonia, chronic renal failure, hypertension, 
osteoarthritis, and gastroesophageal reflux disease.  About a 
week later he was admitted to the hospital after a fall.  He was 
minimally verbal with a history of cerebrovascular accident.  The 
diagnoses were acute hip and buttock pain status post blunt 
trauma from a fall, acute occipital contusion, bilateral upper 
extremity ecchymosis and multiple lesions, and acute 
hyperglycemia.  In a February 2006 nephrology consultation, the 
diagnoses included acute renal failure superimposed on chronic 
renal insufficiency, hyponatremia, hypotension and history of 
hypertension, paroxysmal atrial fibrillation and pulmonary 
hypertension, dysphagia, osteoarthritis, and history of 
cerebrovascular accident and transient ischemic attack.  A chest 
X-ray showed probable bibasilar atelectasis and bronchovascular 
crowding.  

In March 2006, the Veteran was admitted to South Austin Hospital 
in severe respiratory distress.  It was noted that there had been 
no other recent acute illnesses.  He was also noted to have 
hypotension with initial studies indicating multi-organ 
dysfunction with renal failure, electrolyte disturbances, and 
multiple areas of failure.  He was initiated on medication for 
aspiration and community acquired pneumonia, and the Veteran 
continued to do poorly. 



A pulmonary consultation report indicated that the Veteran 
apparently had dysphagia and episodic respiratory distress and 
that overnight he developed increased shortness of breath and 
chest congestion.  He was brought to the hospital and discovered 
to have a left lower lobe infiltrate, renal failure, and severe 
metabolic acidosis.  As his symptoms were being treated, he 
continued with respiratory distress and mild hypotension and 
eventually expired early the next day.  The hospital death 
summary lists the following principal diagnoses:  septic shock, 
acute left lower lobe pneumonia (likely aspiration pneumonia), 
acute renal failure, paroxysmal atrial fibrillation, bilateral 
carotid stenosis, cerebrovascular accident and transient ischemic 
attack, chronic pulmonary hypertension (on oxygen), 
hypothyroidism, gastroesophageal reflux disease, severe dementia, 
depression, osteoarthritis, deafness, and hyperlipidemia.  

A VA physician in May 2009 noted the Appellant's claims and the 
Veteran's service-connected disabilities, reviewed the claims 
file, and concluded with rationale that the Veteran's service-
connected conditions did not contribute to the cause of his 
death.  The examiner particularly identified the Veteran's 
cardiovascular disease and its complications, dementia, very 
advanced age, multiple organ failure causing severe weakness with 
subsequent inability to swallow well and the complication of 
aspiration pneumonia as the factors that led to the Veteran's 
death, and not such factors as his service-connected degenerative 
joint disease.  

III.  Analysis

The competent evidence of record does not relate the Veteran's 
death to his period of service, and there is no competent 
evidence that the Veteran's fatal condition was related to any 
disability that was incurred in or aggravated during service.  
The sole medical opinion relevant to whether any service-
connected disability was related to the cause of death was 
unfavorable to the Appellant's claim.  

On its face, the death certificate does not indicate that any 
service-connected disability was a principal or contributory 
cause of death.  Moreover, service treatment records do not show 
any respiratory disease or problems of dysphagia to which the 
cause of death might be related, and there have been no 
contentions from the Appellant to that effect.  Further, no 
autopsy was performed and the terminal hospital records that were 
obtained do not show evidence that the Veteran's fatal illness 
was related to his period of service or to any service-connected 
disability.  

Further, in reviewing the case and Appellant's contentions, a VA 
physician discounted a relationship between any service-connected 
disability and the cause of death.  There is no other competent 
opinion of record addressing the question of a nexus or 
causation.  

To the extent that the Appellant has expressed the opinion that 
the Veteran's death was caused by his service-connected mental 
and physical conditions, in the general way of impeding his 
ability to participate effectively in his health care, where as 
here the determination involves a question of causation, under 
certain circumstances, a lay person is competent to offer an 
opinion on a simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (noting, in a footnote, that sometimes a lay 
person will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer)).  Competency is a question of 
fact, which is to be addressed by the Board.  Jandreau at 1377. 





In this case, neither the primary nor contributory cause of death 
can be determined by one's own personal observation without 
having specialized education, training, or experience.  38 C.F.R. 
§ 3.159 (Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, or 
experience); Layno at 469 (a witness must have personal knowledge 
in order to be competent to testify to a matter; personal 
knowledge is that which comes to the witness through the use of 
the senses.). 

And it is not argued or shown that the Appellant is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of the Veteran's death. 

Where as here a lay opinion on the cause of the Veteran's death 
is not competent evidence, competent medical evidence is required 
to substantiate the claim.  

For this reason, the Board rejects the Appellant's opinion as 
competent evidence to substantiate the claim that the cause of 
the Veteran's death was related to or a result of service-
connected disabilities. 

Although the Appellant is competent to relate contemporaneous 
medical diagnoses and symptoms that later support a diagnosis of 
by a medical professional, there is no contemporaneous medical 
diagnoses or later diagnosis of a medical professional that 
relates the Veteran's death to an injury, disease or event in 
service or to either a single service-connected disability or to 
combined service-connected disabilities.





The competent evidence against the claim consists of the opinion 
of a VA examiner, which was applied to the significant facts of 
the case, who expressed the opinion that the Veteran's service-
connected disabilities did not contribute to his death. 

As the Board may consider only independent competent evidence to 
support its finding, where a lay opinion in this case, is not 
competent evidence, and as the competent evidence does not 
support a finding that the Veteran's death was due to an injury 
or disease or event in service or that the service-connected 
disabilities contributed to his death, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


